Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 23, 2019

The Court of Appeals hereby passes the following order:

A20A0056. INEZ BATSON, AS GUARDIAN OF DEBRA BATSON, WARD v.
    GREEN OAKS CENTER, INC.

      Appellant Inez Batson, as Guardian of Debra Batson, an adult ward (“Batson”),
and Appellee Green Oaks Center, Inc. (“Green Oaks”) have filed a joint motion to
remand the above-referenced appeal to the trial court for approval of the parties’
settlement agreement. See OCGA § 29-5-23 (c) (5) (permitting a trial court to grant
a conservator the power to engage in settlement negotiations for the ward under
certain circumstances). The parties represent that they reached a settlement agreement
on or about October 21, 2019 after Batson appealed the trial court’s grant of summary
judgment in favor of Green Oaks. The parties’ joint motion to remand is hereby
GRANTED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/23/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.